Filed 8/4/14 Love v. Super. Ct. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



ROSALIND LOVE,

         Petitioner,                                                     E061318

v.                                                                       (Super.Ct.Nos. FVI1200380
                                                                          & FVI1202278)
THE SUPERIOR COURT OF
SAN BERNARDINO COUNTY,                                                   OPINION

         Respondent;

THE PEOPLE,

         Real Party in Interest.




         ORIGINAL PROCEEDINGS; petition for writ of mandate. Jules E. Fleuret,

Judge. Petition is granted.

         Kevin Smith, under appointment by the Court of Appeal, for Petitioner.

         No appearance for Respondent.

         Kamala D. Harris, Attorney General, and Kristen Kinnaird Chenelia, Deputy

Attorney General, for Real Party in Interest.


                                                             1
       Good cause appearing, and in accordance with the Attorney General’s notification

that the People do not oppose the petition, the petition for writ of mandate is granted.

                                       DISPOSITION

       Let a peremptory writ of mandate issue directing the Superior Court of San

Bernardino County to issue a certificate of probable cause in that matter entitled People

v. Rosalind Love, Case Nos. FVI1200380 and FVI1202278.

       Petitioner is directed to prepare and have the peremptory writ of mandate issued,

copies served, and the original filed with the clerk of this court, together with proof of

service on all parties. This order shall be final forthwith.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                 KING
                                                                                             J.
We concur:



RAMIREZ
                        P. J.



MILLER
                           J.




                                              2